Citation Nr: 0812734	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
feet, as secondary to the veteran's service-connected 
residuals, L-1 fracture.

2.  Entitlement to special monthly compensation based on loss 
of use of both feet.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran's current loss of use of both feet is secondary to 
his service-connected residuals, L-1 fracture.

2.  The veteran is entitled to special monthly compensation 
based on loss of use of both feet.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
loss of use of both feet, as secondary to the veteran's 
service-connected residuals, L-1 fracture, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for entitlement to special monthly 
compensation based on loss of use of both feet have been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.350, 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that given the favorable action taken herein 
no further notification or development action is necessary 
under the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c)(4) (2007).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).   If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The veteran alleges entitlement to service connection for 
loss of use of his feet, which he argues is secondary to his 
service-connected residuals, of an L-1 fracture.  Service 
connection has been in effect for residuals, fracture L-1, 
since the veteran's discharge from service in January 1956.  

A review of the record reveals that the medical evidence is 
in relative equipoise as to whether the veteran's current 
loss of use of his feet is secondary to his service-connected 
residuals, fracture L-1.  Upon VA examination in November 
1995, the veteran could not hop on either foot.  In March 
1997, he could clumsily hop on either foot.  In October 1997, 
he could not hop on either foot and there was hyperthesia to 
pinprick on the anterior aspect of the thighs and the dorsum 
of the feet.  The examiner indicated that there was pain, 
weakness, fatigability, and incoordination due to the post-
traumatic degenerative joint disease.  In April 1997, the 
veteran was diagnosed as having severe peripheral neuropathy, 
characterized by numbness to the mid foot.

In April 1997, the veteran underwent an electromyography 
(EMG) in order to rule out lumbar spinal nerve root 
compression.  He presented with complaints of longstanding 
back pain, and foot pain and numbness.  Testing revealed that 
all muscles were silent at rest, demonstrating normal 
recruitment patters on volition with normal looking motor 
unit action potentials.  Nerve conduction study of the lower 
extremities was not measurable due to severe intrinsic foot 
muscle atrophy and the sural sensory nerve was absent.  In 
conclusion, the EMG study indicated that there was no 
significant lumbar spinal nerve root compression and the 
nerve conduction study indicated that there was severe 
peripheral neuropathy involving the lower extremities.   In 
November 1998, the veteran underwent a decompression of his 
lumbar stenosis.  MRI findings demonstrated delineating 
lumbar stenosis at the L2-3 level and the L4-5 level, as well 
as neurogenic claudication and stenosis at the L2, L3, and L4 
levels.  

In January 2000, the veteran presented with complaints of 
pain across the entire lumbar region, often radiating around 
the pelvic rim and into the right lower extremity.  The 
examiner indicated that the veteran's problems were not 
related to his service-connected disability; rather, they 
were related to his peripheral neuropathy.  He indicated that 
the veteran's sensory and peripheral neuropathy were 
progressive and resulted in weakness in the hands and lower 
extremities, especially the ankles.  The neuropathy resulted 
in sensory loss and generalized weakness and was the main 
source of his lack of mobility and generalized weakness.  The 
examiner was unable to determine whether the veteran would 
require a walker as just due to his service-connected 
disability.  The examiner's impression was a history of L1, 
possibly L2, fractures, with progressive back pain and right 
lower extremity radiculopathy.  The veteran's main symptom 
was pain, with some radicular element.  

In August 2001, VA orthopedic examination revealed bilateral 
paraspinal muscle spasm, hypoesthesia in a glove and stocking 
distribution, and significant weakness in the arms and legs.  
The veteran was diagnosed as having residuals, status post-
fracture of the lumbar spine; peripheral neuropathy; and 
failed back syndrome.   

In August 2001, VA neurological evaluation revealed that 
reflexes were absent and strength was diminished in the 
extremities.  There was hypoesthesia and hypalgesia in the 
feet and hands.  There was also mild diminution of vibratory 
and position sense.  The examiner opined that the veteran had 
two neurologic problems affecting his gait.  The first being 
that of lumbar stenosis and root irritation and the second 
being that of peripheral neuropathy.  The peripheral 
neuropathy was of uncertain etiology.  He submitted that the 
peripheral neuropathy was affecting the veteran's gait more 
than the lumbar stenosis and root irritation; however, both 
were clearly instrumental.  The examiner did not think that 
either of the aforementioned neurologic problems could be 
clearly related to the veteran's in-service compression 
fracture.  

In support of his claim, the veteran submitted a March 2002 
independent medical opinion from C.B.  C.B indicated that he 
had reviewed the veteran's claims folder and medical records.  
He opined that the veteran's in-service spinal injury and 
subsequent degenerative changes resulted in the veteran's 
current back, right hip pain, right leg pain, and lower 
extremity weakness and proximal pinprick deficits.  He 
submitted that it was well known that injuries to the spine 
early in life often resulted in advanced degenerative changes 
due to the resultant chronic ligament laxity and spine 
instability.  In support of his opinion, C.B. indicated that 
the development of advanced degenerative changes following 
spinal trauma is supported by the literature; the veteran had 
very advanced degenerative disc disease of the lumbar spine, 
which was greater than would expected for the average person 
of his age; the veteran's second diagnosis of neuropathy did 
not explain all of his neurologic signs and symptoms; and 
many of the veteran's neurologic signs and symptoms predated 
his diagnosis of peripheral neuropathy.  

The veteran was afforded a VA neurological examination in 
December 2003.  Physical examination revealed marked 
deformity in the lower extremities, hands, and upper 
extremities.  There were clawing defects in both hands.  
Reflexes were absent in all extremities.  Toes were down 
going and there was an absence of light touch, pin and 
vibration in the lower extremities and hands.  The examiner 
opined that the veteran's primary problem related to his 
mobility appeared to be substantial peripheral neuropathy.  
He doubted that the L-1 fracture had any relationship or 
resulted in any residuals, except for some intermittent low 
back pain.  In a March 2004 addendum, the examiner indicated 
that he had reviewed the claims folder and reiterated that 
the veteran's in-service L-1 fracture was unrelated to the 
veteran's present inability to walk.  In January 2004, a VA 
orthopedic examiner opined that any impairment of the lower 
extremities was not the result of the veteran's service-
connected residuals, fracture L-1.  He indicated that the 
veteran's decreased function of the lower extremities 
appeared to be related to vasculitis and mononeuropathy and 
that there was no residual functional impairment attributable 
to the in-service fracture.  

In April 2005, the veteran submitted an independent medical 
opinion from Z.J.  Z.J. indicated that he had reviewed all 
the records in detail and concluded that it was more likely 
than not that there was a link between the veteran's current 
severe back condition and his eventual loss of use of the 
lower extremities.  It was also more likely than not that the 
veteran's current back condition had ultimately evolved from 
the in-service lumbar fractures of L-1 and L-2.  He 
summarized that the veteran's in-service lumbar fractures, at 
the age of 18, was the initial traumatic pathology which led 
to his progressive lower extremity disability attributable to 
lumbar stenosis.  The veteran's pain and difficulty walking, 
aggravation with activity, "neurogenic claudication," 
weakness, heaviness, fatigue in the legs, clumsiness, and 
frequent falling were all classic symptoms of lumbar spinal 
stenosis.  The veteran's improvement after epidural 
injections and his focal symptoms in the lower extremities 
argued against the fact that his symptoms were related to 
peripheral neuropathy.  The veteran's aggressive form of 
lumbar stenosis would have to be attributable to the profound 
injury he sustained at an early age.  Z.J. further noted that 
the location of the veteran's spinal disease was near the 
veteran's in-service fracture.  The initial injury thus 
caused disc desiccation and disc injury.  He noted that the 
veteran did not have symptoms until the early 1990s; however, 
with lumbar stenosis the disease can be quiescent while yet 
aggressively progressing until there is a threshold narrowing 
within the spinal canal which brings about irritation of the 
spinal cord and associated radicular nerves.  Any patient 
that has profound trauma is at a very high risk for 
developing abnormal arthritis, degenerative joint disease, or 
spinal disease in the area of the trauma.  The examiner 
concluded that the veteran's lower extremity weakness and 
back pains was more likely than not due to his lumbar 
stenosis than the peripheral neuropathy.  He indicated that 
there may be an overlap of symptoms; however, in judging the 
contribution of one versus the other, the lumbar stenosis 
appeared to have demonstrated a much greater contribution to 
the veteran's symptoms and medical interventions than the 
peripheral neuropathy.  In conclusion, the veteran's trauma 
from the motor vehicle accident on November 6, 1952, and 
associated compression fractures and disc disease is more 
likely than not to have significantly contributed to the 
eventual loss of use of his lower extremities.  Although the 
advancement and progression of his back symptoms occurred 
mostly after 1990, degenerative joint disease is well 
established to be much more prevalent in patients who have 
had prior trauma.  He opined that the progression of the 
veteran's aggressive lumbar stenosis and associated profound 
lower extremity symptoms, clearly demonstrated a link between 
his current lower extremity disability and his in-service 
back injury.  The contribution of this while not fully 
complete at 100% and which did include a small contribution 
from the veteran's concomitant peripheral neuropathy and 
other medical conditions, was clearly greater than 50% if not 
a 60 to 70 % contribution.  

Given the aforementioned evidence, the Board finds that 
service connection is warranted for the veteran's loss of use 
of his feet.  The veteran alleges entitlement to service 
connection for the loss of use of his feet as due to the 
service-connected residuals of his in-service lumbar spine 
fracture.  Although, VA examiners held in August 2001, 
December 2003, and January 2004 that the veteran's neurologic 
symtomatology was not attributable to his service-connected 
back disability, the veteran has submitted two private 
medical opinions in support of his claim.  As noted above, 
under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Rather, the evidence is deemed to be at least in relative 
equipoise as to whether the veteran's current loss of use of 
his feet attributable to his neurologic complications is 
secondary to his service-connected residuals, fracture L-1.  
Thus, service connection for loss of use of both feet is 
warranted.  Additionally, VA law provides that entitlement to 
special monthly compensation is warranted if a veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or both of his feet.  
38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.350(a) (2007).  In light of the aforementioned grant of 
service connection for loss of use of both feet, the veteran 
is also entitled to special monthly compensation for the loss 
of use of his feet. 


ORDER

Entitlement to service connection for loss of use of both 
feet, as secondary to the veteran's service-connected 
residuals, L-1 fracture, is granted.

Entitlement to special monthly compensation based on loss of 
use of both feet is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


